Bloodworth, J.
1. When considered, with the remainder of the charge, the excerpts therefrom of which complaint is made contain no error that would require the grant of a new trial.
2. The court having charged the jury that “ in this case the State relies for conviction on circumstantial evidence; it should be sufficient to exclude not every possible theory, but every reasonable theory save that the defendant is guilty; it should be consistent with his guilt and inconsistent with his innocence; the law presumes the defendant to be innocent of the charge which is made against him until the contrary has been made to appear by proof in this case, satisfying your minds to the exclusion of every other reasonable theory save that of guilt,” it was not (in the absence of a timely and appropriate written request) error requiring the grant of a new trial for the judge to fail to instruct the jury specifically that “ the burden is upon the State to prove every material allegation in the bill of indictment beyond á reasonable doubt.”
3. There is evidence to support the verdict, and the judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.